
	

114 HR 4502 IH: Pullman Act
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4502
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mrs. Black (for herself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to allow for a stay of Federal district court actions
			 pending resolution of unsettled and ambiguous questions of State law, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pullman Act. 2.Stay of Federal district court actions (a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:
				
					1660.Stay of actions to resolve issues of State law
 (a)StayWhen a civil action before a United States district court involves a challenge to an unsettled and ambiguous question of State law on Federal constitutional grounds, the district court—
 (1)may, and should, stay the action, pending resolution of the question of State law, if— (A)resolution of the unsettled and ambiguous question of State law could avoid the need to reach the Federal constitutional issue or materially change the nature of the Federal constitutional issue; and
 (B)there are adequate means under State law to resolve the unsettled question of State law; and (2)may certify the question of State law to the appropriate court of that State.
 (b)DefinitionsIn this section: (1)StateThe term State means any of the several States, the District of Columbia, or any commonwealth, territory, or possession of the United States.
 (2)State lawThe term State law means the law of any State.. (b)Appeals from interlocutory ordersSection 1292(a) of title 28, United States Code, is amended by adding at the end the following:
				
 (4)Interlocutory orders of such district courts or the judges thereof refusing the stay of an action under section 1660(a)..
 (c)Conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding at the end the following new item:
				
					
						1660. Stay of actions to resolve issues of State law..
 (d)Effective dateThe amendments made by this section shall apply to any civil action that is pending on, or is commenced on or after, the date of the enactment of this Act.
			
